         Case 6:20-cv-01201-ADA Document 33 Filed 06/23/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 DYNAENERGETICS EUROPE                        §
 GMBH, and DYNAENERGETICS US,                 §
 INC.                                         §
                                              §
Plaintiffs,                                   §
                                              §    Civil Action No. 6:20-CV-01201
 v.                                           §
                                              §    Jury Trial Demanded
 NEXTIER COMPLETION                           §
 SOLUTIONS INC.                               §
                                              §
       Defendant.



                               NOTICE OF APPEARANCE


       Please take notice that the following attorney is entering an appearance for Defendant

NexTier Completion Solutions (“NCS”): Michael McBride, State Bar No. 24065700, of Ahmad,

Zavitsanos, Anaipakos, Alavi & Mensing P.C., (713) 655-1101, (713) 655-0062 (Facsimile), and

mmcbride@azalaw.com. Mr. McBride is currently admitted to practice in the Western District of

Texas. Amir Alavi will remain as lead counsel in the case.

Dated: June 23, 2021                       Respectfully submitted,

                                           /s/ Michael McBride
                                           Amir Alavi
                                           State Bar No.: 00793239
                                           Michael McBride
                                           State Bar No.: 24065700
                                           AHMAD, ZAVITSANOS, ANAIPAKOS,
                                           ALAVI & MENSING, P.C.
                                           1221 McKinney Street, Suite 2500
                                           Houston, Texas 77010
                                           (713) 655-1101



                                              1
Case 6:20-cv-01201-ADA Document 33 Filed 06/23/21 Page 2 of 3




                           aalavi@azalaw.com
                           mmcbride@azalaw.com

                           ATTORNEYS FOR DEFENDANT
                           NEXTIER COMPLETION SOLUTIONS




                             2
         Case 6:20-cv-01201-ADA Document 33 Filed 06/23/21 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that on the June 23, 2021, a copy of the foregoing was served on the
following party electronically through the U.S. District Court, Western District of Texas ECF
system to all counsel of record all of whom are Filing Users of the Court’s Electronic Filing
System.

                                                  /s/ Michael McBride
                                                  Michael McBride




                                             3
